By the Count.
The allegation that the defendant kept and maintained a common nuisance “ on the first day of August, in the year of our Lord eighteen hundred and eighty-six, and on divers other days and times between that day and the third day of September,” charges an offence committed during the single period commencing on said first day of August and ending on said third day of September and including both of said days. Commonwealth v. Dunn, 111 Mass. 426.
The words following, “ and on said third day of September,” add nothing to the previous charge, and are unnecessary, but they do not charge a separate offence. The clear meaning of the allegation is, that the defendant kept the nuisance on the first day of August, and on divers other days and times between said day and the third day of September, including said third day of September. The complaint charges but one offence committed during a single period of time, and is not bad for duplicity.

Exceptions overruled.